             Case 1:18-cv-02409-PLF Document 23 Filed 11/13/18 Page 1 of 13



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                      )
MS. Q., et al.,                                       )
                                                      )
                  Plaintiffs,                         )
                                                      )
        v.                                            )         Civil Action No. 18-02409 (PLF)
                                                      )
U.S. IMMIGRATION AND CUSTOMS                          )
ENFORCEMENT, et al.,                                  )
                                                      )
                  Defendants.                         )
                                                      )

          DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES
    IN OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION 1

        Defendants U.S. Immigration and Customs Enforcement (“ICE”), Ronald D. Vitiello, in

his official capacity as ICE Deputy Director and Senior Official Performing the Duties of the

Director, the U.S. Department of Homeland Security (“DHS”), Kirstjen Nielsen, in her official

capacity as DHS Secretary, and Matthew G. Whitaker, in his official capacity as Acting Attorney

General of the United States (collectively, “Defendants”) respectfully submit this Memorandum

of Points and Authorities in Opposition to Plaintiffs’ Motion For Preliminary Injunction

(“Motion”). 2 For the reasons set forth below, Defendants respectfully request that the Court deny

Plaintiffs’ Motion.




1
         This Memorandum was originally filed on November 9, 2018, as ECF No. 21. However, it is
being re-filed so that certain redactions to the attached exhibits that were not made in the original filing
can be included at Plaintiffs’ request.
2
         Defendants oppose the Motion but by doing so do not waive and expressly reserve all defenses to
Plaintiffs’ claims.
           Case 1:18-cv-02409-PLF Document 23 Filed 11/13/18 Page 2 of 13



                                       BACKGROUND

       A.      Factual Background

       Ms. Q. is a native and citizen of El Salvador who was apprehended near the border with

Mexico in March 2018, after she illegally entered the United States between designated points of

entry with her minor son, J. U.S. Customs and Border Protection (“CBP”) identified her as a

member of the violent MS-13 street gang with a pending warrant issued in El Salvador (see Ex.

A) and detained her separate and apart from her child due to her alleged criminal activities. She

remained at a detention facility in Laredo, Texas Ms. Q. was transferred into ICE custody on

March 25, 2018, and she now remains in ICE custody at the Laredo Processing Center. Her

minor son was transferred into the custody of the U.S. Department of Health and Human

Services (“HHS”), Office of Refugee Resettlement (“ORR”), on March 25, 2018, where he now

remains.

       Ms. Q. was originally placed into expedited removal proceedings. She made a claim of

fear of returning to her country of origin, and upon referral to a Credible Fear Interview (“CFI”)

she received a positive credible fear determination by the asylum office on March 30, 2018. She

was then placed in removal proceedings on April 4, 2018. On July 31, 2018, the immigration

judge denied her request for a redetermination of custody conditions, and she was denied bond

because she could not establish that she was not a flight risk. She sought asylum, withholding of

removal, and deferral under the Convention Against Torture (“CAT”). See Ex. B.

       On October 16, 2018, an immigration judge denied Ms. Q.’s asylum, withholding, and

CAT applications. See Ex. C. On October 19, 2018, Ms. Q. filed an appeal of that denial, and on

October 29, 2018, the Board of Immigration Appeals rejected her appeal notice. She is still

within the 30-day appeal period. DHS has not reunited Ms. Q. with her minor son due to her




                                                2
          Case 1:18-cv-02409-PLF Document 23 Filed 11/13/18 Page 3 of 13



alleged criminal activities, which excludes her from the class as defined in Ms. L. v. ICE, 310 F.

Supp. 3d 1133 (S.D. Cal. 2018). See Ex. D. On August 14, 2018, the American Civil Liberties

Union (“ACLU”) requested a reconsideration of the denial of reunification because it argued the

only evidence of criminal activity was a warrant from El Salvador, and Ms. Q.’s counsel has

argued that there are inconsistencies in the warrant and that the underlying charges are

unfounded. On September 19, 2018, Judge Sabraw of the United States District Court for the

Southern District of California (“S.D. Cal.”) issued a decision in Ms. L. addressing Ms. Q.’s

specific request to be included in the class despite her active warrant for arrest. Ms. L. v. ICE,

Civ. A. No. 18-0428, ECF No. 236 at 3 (S.D. Cal. Sept. 19, 2018). See Ex. D. The court found

that the government had properly vetted Ms. Q. and properly excluded her from the class of

aliens that must be reunified with their minor children due to her criminal history and concerns

regarding the safety of her child and the public.

        The arrest warrant in question was issued by the Court of Ajacuta, Department of

Sonsonante, in El Salvador on December 13, 2016, charging Ms. Q. with being a member of a

“terrorist organization.” 3 See Ex. A. Police issued an arrest order on February 16, 2017. A

fugitive arrest warrant based on the same charge was issued by the same court in El Salvador on

June 21, 2018. See Ex. E. Police issued the arrest order on July 24, 2018. On August 20, 2018,

the government of El Salvador verified the warrant and verified that the identity of the person on

the warrant matched Ms. Q.

        On August 30, 2018, INTERPOL issued a Red Notice at the request of the government of

El Salvador, which specified that Ms. Q. is an active member of the MS-13 gang and participates



3
  The warrant charges that Ms. Q. is a member of a “terrorist organization,” as defined under Salvadoran
law. The warrant alleges that Ms. Q. is involved with the MS-13 gang, which has been designated as a
terrorist organization in El Salvador.


                                                    3
          Case 1:18-cv-02409-PLF Document 23 Filed 11/13/18 Page 4 of 13



in activities such as extortion, homicides, and other acts in violation of Salvadoran law. See

Ex. F.

         On October 3, 2018, the government of El Salvador gave the ICE attaché in San Salvador

a letter certifying the validity of the arrest warrant issued against Ms. Q. See Ex. G. The

government of El Salvador has expressed continued interest in the capture of Ms. Q. and

continues to work with ICE on this matter.

         B.     Family Residential Centers

         ICE currently oversees three family residential centers (“FRCs”): the Karnes FRC in

Kansas City, Texas can house up to 830 individuals; the South Texas FRC in Dilley, Texas can

house up to 2,400 individuals; and the Berks County Residential Center in Berks County,

Pennsylvania can house up to 96 individuals. Declaration of Mellissa B. Harper (“Harper Decl.”)

¶ 2. FRCs operate under the ICE Family Residential Standards (“FRS”). The FRS promote a

unique, non-secure, open-movement environment which permits parents and children to live in a

dorm-like environment with access to education, recreational opportunities, and health care on-

site. The FRS were developed with input from medical, psychological, and educational subject

matter experts and various organizations such as the DHS Office of Civil Rights and Civil

Liberties (“CRCL”) and many non-governmental organizations (“NGOs”). Id. at ¶ 3.

         Family units have freedom of movement throughout the FRCs during daytime hours.

Residents have access to libraries, recreational facilities, and playrooms. The focus of the FRCs

is to have an environment that encourages family health and safety by providing child-friendly

amenities and services in an environment that is conducive to healthy family interactions.

Families interact with each other throughout the day. FRCs are staffed with contracted Resident

Advisors in lieu of security officers. Id. at ¶ 4.




                                                     4
          Case 1:18-cv-02409-PLF Document 23 Filed 11/13/18 Page 5 of 13



        Due to the nature of family detention at the FRCs, ICE does not house individuals with

criminal histories in these facilities. Because of the open movement permitted within these

facilities, housing individuals with criminal convictions or individuals who have a history of

unlawful activity presents an unacceptable risk of harm to the other families residing at the

FRCs. Violence, threats, and other behavior that could diminish the safety of residents at an FRC

is simply not tolerated. Id. at ¶ 5.

        The safety of residents at the FRCs is also a legal obligation. Under the Flores Settlement

Agreement and Flores v. Lynch, 828 F.3d 898, 905 (9th Cir. 2016) (finding that the terms of the

Flores Settlement Agreement applies to accompanied minors), ICE must ensure the safety and

well-being of all minors in its custody, including those housed with their parents at an FRC. Id. at

¶ 6.

                                       STANDARD OF REVIEW

        Temporary restraining orders and preliminary injunctions are “extraordinary and drastic

remed[ies]” that can only be granted “upon a clear showing that the plaintiff in entitled to such

relief.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 22 (2008); Gold v. Maurer, 251 F.

Supp. 3d 127, 131 (D.D.C. 2017); Gerber Prods. Co. v. Vilsack, Civ. A. No. 16-1696, 2016 WL

4734357, at *3 (D.D.C. Sept. 9, 2016). Specifically, a plaintiff must show: (1) a substantial

likelihood of success on the merits; (2) that plaintiff would suffer irreparable harm absent an

injunction; (3) that the balance of equities tips in plaintiff’s favor; and (4) that the public interest

will be furthered by the injunction. See, e.g., Gold, 251 F. Supp. 3d at 132.

        Moreover, when “the injunction requested is a mandatory one that would require

defendant to undertake ‘some positive act,’ the movant ‘must meet a higher standard than in the

ordinary case by showing clearly that he or she is entitled to relief or that extreme or very serious




                                                   5
         Case 1:18-cv-02409-PLF Document 23 Filed 11/13/18 Page 6 of 13



damage will result from the denial of the injunction.’” Sai v. TSA, 54 F. Supp. 3d 5, 8 (D.D.C.

2014) (quoting Columbia Hosp. for Women Found., Inc. v. Bank of Tokyo-Mitsubishi Ltd., 15 F.

Supp. 2d 1, 4 (D.D.C. 1997), aff’d, 159 F.3d 636 (D.C. Cir. 1998)); see also Dorfman v. Boozer,

414 F.2d 1168, 1173 (D.C. Cir. 1969) (“The power to issue a preliminary injunction, especially a

mandatory one, should be ‘sparingly exercised.’”).

                                           ARGUMENT

    I. Injunctive Relief Is Not Appropriate Where Plaintiff Does Not Seek to Preserve the
          Status Quo.

       A party seeking a preliminary injunction bears the burden of showing that “(1) there is a

substantial likelihood plaintiff will succeed on the merits; (2) plaintiff will be irreparably injured

if an injunction is not granted; (3) an injunction will not substantially injure the other party; and

(4) the public interest will be furthered by an injunction.” Barton v. District of Colum., 131 F.

Supp. 2d 236, 241 (D.D.C. 2001) (quoting Mova Pharm. Corp. v. Shalala, 140 F.3d 1060, 1066

(D.C. Cir. 1998)); see also Winter v. Natural Res. Def. Council, 555 U.S. 7, 20 (2008); Gordon v.

Holder, 632 F.3d 722, 724 (D.C. Cir. 2011); Banks v. Harrison, 864 F. Supp. 2d 142, 145

(D.D.C. 2012). 4 Moreover, it has been recognized that the standard for a preliminary injunction

should be heightened when, as here, “a plaintiff seeks an injunction that would alter the status




4
 Traditionally, courts have analyzed those factors on a “sliding scale,” balancing them against
each other. Barton, 131 F. Supp. 2d at 241 (citing CityFed Fin. Corp. v. Office of Thrift
Supervision, 58 F.3d 738, 746 (D.C. Cir. 1995)) (citations and quotation omitted). Under that
approach, the “four factors are not considered in isolation from one another, and no one factor is
necessarily dispositive as to whether preliminary injunctive relief is warranted.” Id. But,
“[r]ecently, the continued validity of that approach has been called into some doubt, as the . . .
[D.C.] Circuit has suggested, without holding, that a likelihood of success on the merits is an
independent free-standing requirement for a preliminary injunction.” TD Bank NA v. Pearl, 891
F. Supp. 2d 103, 106 (D.D.C. 2012). Judges in this Circuit have also suggested that “a party
moving for a preliminary injunction must meet [all] four independent requirements.” Davis v.
Pension Benefit Guar. Corp., 571 F.3d 1288, 1296 (D.C. Cir. 2009) (Kavanaugh, J. &


                                                  6
         Case 1:18-cv-02409-PLF Document 23 Filed 11/13/18 Page 7 of 13



quo rather than merely preserve it (i.e., a mandatory injunction).” English v. Trump, 279 F. Supp.

3d 307, 316 (D.D.C. 2018) (citing Elec. Privacy Info. Ctr. v. DOJ, 15 F. Supp. 3d 32, 39 (D.D.C.

2014) (collecting cases)). Under that heightened standard, “the moving party must “clearly”

show that “he or she is entitled to relief or that extreme or very serious damage will result from

the denial of the injunction.” Columbia Hosp. for Women Found., Inc. v. Bank of Tokyo–

Mitsubishi Ltd., 15 F. Supp. 2d 1, 4 (D.D.C. 1997), aff’d, 1998 U.S. App. LEXIS 7871, at *2

(D.C. Cir. 1998) (“we need not reach the question of whether the district court erred in holding

that the standard applicable to a mandatory preliminary injunction is higher than that applicable

to a prohibitory preliminary injunction because, as the district court also held, the appellants fail

even under the lower standard that they advocate”).

       Here, the Plaintiff requests “preliminary” injunctive relief that is one and the same with

the ultimate relief sought in this case – the reunification of Ms. Q. with her son while she appeals

her asylum claim. Compare Compl. at 21 with Pl.’s Mot. at 7. Plaintiff’s motion thus inverts the

fundamental purpose of preliminary injunctive relief, which is “merely to preserve the relative

positions of the parties until a trial on the merits can be held.” Univ. of Tex. v. Camenisch, 451

U.S. 390, 395 (1981). Moreover, in this case, this is especially true because the plaintiff is

essentially seeking to re-litigate claims that were previously presented and decided in Ms. L. v.

ICE, Civ. A. No. 18-0428, ECF No. 236 at 3 (S.D. Cal. Sept. 19, 2018).

II.    Plaintiff Cannot Demonstrate a Likelihood of Success on the Merits.

           A. The Court Lacks Jurisdiction Over Plaintiff’s Claims

       Claims such as those brought by Plaintiffs must be directed at the person with custody

and control over Plaintiffs as a writ of habeas corpus, and that person would be located in the



Henderson, J., concurring). The Court need not resolve that open question here because


                                                 7
         Case 1:18-cv-02409-PLF Document 23 Filed 11/13/18 Page 8 of 13



Western District of Texas or the Northern District of Illinois. See Rumsfeld v. Padilla, 542 U.S.

426, 427 (2004) (For “core” habeas challenges—defined as “challenges to present physical

confinement”—brought under 28 U.S.C. § 2241, “the default rule is that the proper respondent is

the warden of the facility where the prisoner is being held, not the Attorney General or some

other remote supervisory official.”); see also 28 U.S.C. § 2243 (providing that “[t]he writ, or

order to show cause, shall be directed to the person having custody of the person detained.”).

Here, it is not clear that Plaintiffs are actually challenging their detention in federal custody.

However, to the extent Plaintiffs are raising a claim under 28 U.S.C. § 2241, this Court lacks

jurisdiction over such claims because they must be directed at the person with custody and

control over Plaintiffs, and that person would be not be located in the District of Columbia. See

Padilla, 542 U.S. at 443 (“[F]or core habeas petitions challenging present physical confinement,

jurisdiction lies in only one district: the district of confinement.”); see also id. at 442-43 (citing

Braden v. 30th Judicial Cir. Ct. of Ky., 410 U.S. 484, 495 (1973)) (stating that to have

jurisdiction over a habeas action, a federal court must have jurisdiction over the properly named

custodian).

       B. Plaintiffs Are Not Likely To Succeed On the Merits of Their Constitutional
          Claims

       DHS’s separation of Ms. Q. from her son was in accordance with—and in fact mandated

by—applicable law, and therefore did not constitute a constitutional violation. ICE FRCs are

open-plan facilities with free movement for residents, and the government must retain broad

discretion to exclude from these facilities individuals whose criminal history or other factors

raise any concern about safety to others housed there. In the Ms. L. order specifically excluding

Ms. Q. from class certification, Judge Sabraw wrote that ICE’s “determination that Ms. Q. [has]


Plaintiff’s claim does not satisfy either standard.


                                                  8
         Case 1:18-cv-02409-PLF Document 23 Filed 11/13/18 Page 9 of 13



disqualifying criminal history that precludes reunification with [her son] is entitled to deference.

The record indicates Defendants have vetted these parents in good faith and made principled

decisions in light of their criminal history and overarching concerns regarding safety of their

children and the public.” Ms. L. v. ICE, Civ. A. No. 18-0428, ECF No. 236 at 3 (S.D. Cal. Sept.

19, 2018). The court found that ICE had “exercised [its] statutorily prescribed discretion in a

reasonable manner” and that “matters of detention and parole are peculiarly within the province

of the executive branch, and for prudential and other reasons that exercise of discretion ought not

to be disturbed under these circumstances.” Id.

       The pending warrant against Ms. Q. from El Salvador and allegations of gang

membership contained therein reflect that she is a danger and prevent her from being housed in

an ICE FRC or released into the United States. Because Ms. Q. later left El Salvador, a fugitive

arrest warrant based on the charge in the original warrant was issued. Based on the information

in these warrants and the INTERPOL Red Notice, DHS determined that Ms. Q.’s criminal

history prevented her from being housed in an FRC and rendered her ineligible for reunification

with her son.

       For all of the reasons discussed above, Ms. Q. is not a Ms. L. class member and this Court

should, consistent with Judge Sabraw’s order denying her request to be reunified with her minor

son, decline to offer any further consideration of her meritless claims. Plaintiff’s detention in

ICE custody was a valid exercise of immigration enforcement and child welfare authority.

Plaintiff cannot establish a likelihood of success on the merits and the Court should deny her

request for a preliminary injunction.

   C. The Balance Of Hardship And The Public Interest Require That Plaintiff Not
      Receive Special Treatment

       The remaining factors required for preliminary injunctive relief—balancing of the harm



                                                  9
         Case 1:18-cv-02409-PLF Document 23 Filed 11/13/18 Page 10 of 13



to the opposing party and the public interest—merge when the Government is the opposing

party. See, e.g., Nken v. Holder, 556 U.S. 418, 435 (2009). Courts must “pay particular regard for

the public consequences in employing the extraordinary remedy of injunction.” Weinberger v.

Romero-Barcelo, 456 U.S. 305, 312-13 (1982).

       Plaintiffs contend that Ms. Q. should not be determined ineligible for reunification on the

basis of this warrant because Ms. Q. denies the allegations of gang affiliation and because an

immigration judge found that the warrant provided no basis to conclude that Ms. Q. posed any

danger. See ECF No. 7 at 14. As an initial matter, this is not the proper forum for the plaintiff to

make unfounded allegations against the government of El Salvador. Moreover, the immigration

court heard the bond evidence on July 31, 2018, prior to the issuance of the Red Notice on

August 30, 2018, and the certification attesting to the validity of the warrant the government of

El Salvador issued on October 3, 2018. Accordingly, the immigration court did not have a

complete picture of the validity of the warrant and the nature of the charges against Ms. Q at the

time it rendered its decision on Ms. Q’s request for custody redetermination.

       More importantly, these later developments do not change the fact that when Ms. Q.

entered the country, the government could reasonably determine, as an exercise of its discretion,

that Ms. Q.’s pending arrest warrant for gang membership prevented her from being housed in an

ICE FRC or released into the community with her child. Even if later events are considered, Ms.

Q.’s denial of the facts in the warrant and the immigration judge’s findings are insufficient basis

to overcome the government’s determination because she still presents a risk of danger to the

residents of an ICE FRC and a substantial flight risk. 5

       Lastly, this Court should take into consideration the substantial interest of the government


5
  An immigration judge has denied Ms. Q.’s request for bond because she was deemed a substantial flight
risk, so she is not eligible for release into the community at this time.


                                                  10
          Case 1:18-cv-02409-PLF Document 23 Filed 11/13/18 Page 11 of 13



in maintaining safe family detention facilities. The government’s discretionary authority to

choose the appropriate place of detention is paramount in this context because it involves

protecting children from unsafe conditions.

         Gang members or associates often engage in violent or threatening acts against

individuals they perceive as threats. Moreover, gangs are notorious for recruiting children by

means of violence or intimidation. ICE cannot risk the chance that a child may be subject to or

witness any such activity at an FRC. See Harper Decl.    ¶ 6. FRCs are also not a good option for

individuals who present a significant flight risk such as those who are subject to arrest warrants.

FRCs are non-secure and have doors that do not lock for purposes of egress. Residents at FRCs

are not escorted under guard and have freedom of movement. If a resident wishes to leave,

employees are instructed to allow them to do so. Id. at ¶ 7. Here, Ms. Q. is not an appropriate

candidate for placement in an FRC because she poses a security risk as well as a serious flight

risk due to her fugitive status. See id. at ¶ 9.

         D. Plaintiffs Will Not Suffer Irreparable Harm

         It is important to note that neither the government’s discretionary determination not to

detain Ms. Q. at an ICE FRC with her son due to the aforementioned safety and flight risk

concerns, nor the Ms. L. court’s order denying her request for reunification with her son, deprive

her of her right to decide whether to be reunified with her son for purposes of removal at the

conclusion of her immigration proceedings. Under the ICE Parental Interests Directive, and with

HHS concurrence, ICE can reunify Ms. Q. and her son at the time of removal should she elect to

do so.




                                                   11
        Case 1:18-cv-02409-PLF Document 23 Filed 11/13/18 Page 12 of 13



                                       CONCLUSION

       For the foregoing reasons, Defendants respectfully request that the Court deny Plaintiff’s

motion for injunctive relief.

Dated: November 13, 2018             Respectfully submitted,

                                     JESSIE K. LIU, D.C. Bar No. 472845
                                     United States Attorney

                                     DANIEL F. VAN HORN, D.C. Bar No. 924092
                                     Chief, Civil Division

                                  By: /s/ Scott Leeson Sroka
                                     SCOTT LEESON SROKA, Member of New York Bar
                                     Assistant United States Attorney
                                     555 Fourth Street, N.W.
                                     Washington, D.C. 20530
                                     Telephone: 202-252-7113
                                     Scott.Sroka@usdoj.gov




                                               12
        Case 1:18-cv-02409-PLF Document 23 Filed 11/13/18 Page 13 of 13



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 13th day of November 2018, service of the foregoing

Opposition to Plaintiffs’ Motion for Preliminary Injunction has been made on counsel of

record through the Court’s ECF system.



                                          /s/ Scott Leeson Sroka
                                          SCOTT LEESON SROKA
                                          Assistant United States Attorney
                                          555 Fourth Street, N.W.
                                          Washington, D.C. 20530
                                          Office: (202) 252-7113
                                          Fax: (202) 252-2599
                                          Email: Scott.Sroka@usdoj.gov
